          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

BRIAN AUSTIN
ADC #167150                                               PLAINTIFF

v.                   No. 5:19-cv-120-DPM

DARRELL GOLDEN, Warden,
Delta Regional Unit, ADC; and
LINDA DYKES, Deputy Warden,
Delta Regional Unit, ADC                             DEFENDANTS

                           JUDGMENT
     Austin's complaint is dismissed without prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
